TORBERT, Chief Justice
(concurring specially).
I concur in the result because I believe the trial judge should not have commented to the jury that the State believed $144,-350.00 to be just, fair and adequate compensation prior to the introduction of that figure by either of the parties. The just, fair and adequate compensation for property in an eminent domain proceeding should be established only through evidence presented by the parties involved. The jury must reconcile the various opinions of value as best it can, analyzing the evidence in light of its common knowledge. Rountree Farm Co. v. Morgan County, 249 Ala. 472, 31 So.2d 346 (1947).